UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6987



JAMES M. HENDERSON, JR.,

                                           Petitioner - Appellant,

          versus


EUGENE NUTH, Warden; ATTORNEY GENERAL OF THE
STATE OF MARYLAND,

                                          Respondents - Appellees.



                            No. 98-7127



JAMES M. HENDERSON, JR.,

                                           Petitioner - Appellant,

          versus


EUGENE NUTH, Warden; ATTORNEY GENERAL OF THE
STATE OF MARYLAND,

                                          Respondents - Appellees.



Appeals from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-97-
536-MJG)
Submitted:   January 21, 1999          Decided:   February 10, 1999


Before LUTTIG, MOTZ, and KING, Circuit Judges.


No. 98-6987 dismissed and No. 98-7127 affirmed by unpublished per
curiam opinion.


Mark Lawrence Gitomer, CARDIN & GITOMER, P.A., Baltimore, Maryland,
for Appellant. John Joseph Curran, Jr., Attorney General, Anna-
belle Louise Lisic, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

      James M. Henderson, Jr., filed an untimely notice of appeal.

We dismiss appeal No. 98-6987 for lack of jurisdiction.                The time

periods for filing notices of appeal are governed by Fed. R. App.

P. 4.   These periods are “mandatory and jurisdictional.”                  Browder

v.   Director,    Dep’t   of   Corrections,     434   U.S.    257,   264    (1978)

(quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).

Parties to civil actions have thirty days within which to file in

the district court notices of appeal from judgments or final

orders.     See Fed. R. App. P. 4(a)(1).         The only exceptions to the

appeal period are when the district court extends the time to

appeal under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).

      The   district   court    entered   its    order   on   April   1,     1998;

Henderson’s notice of appeal was filed on June 30, 1998, which is

beyond the thirty-day appeal period.            Henderson’s failure to note

a timely appeal or obtain an extension of the appeal period leaves

this court without jurisdiction to consider the merits of appeal

No. 98-6987.     We therefore deny a certificate of appealability and

dismiss this appeal.

      In appeal No. 98-7127, Henderson appeals from the district

court’s order denying his motion for an extension of time to note

his appeal.      Because Henderson failed to file this motion within

the time period allowed under Fed. R. App. P. 4(a)(5) for an exten-


                                      3
sion of the appeal period, the district court properly denied the

motion for an extension of time.    Accordingly, in appeal No. 98-

7127, we affirm on the reasoning of the district court.        See

Henderson v. Nuth, No. CA-97-536-MJG (D. Md. July 2, 1998).     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                    No. 98-6987 - DISMISSED

                                    No. 98-7127 - AFFIRMED




                                4